Per Curiam.
When the petition for a distribution of rents in the hands of the executors trustees was presented to the Surrogate’s Court the estate was in such condition that it was difficult to speak with any degree of certainty as to the rights of those claiming to be interested. The situation as a result of our decision in Gridley v. Gates (ante, p. 579), decided herewith, is now considerably clarified. A partial distribution of the income is now practicable. The beneficiaries are entitled to it. It cannot, however, be made by this court as the present state of the funds in hand and claims and charges against them are not fully before us. In pro\ iding for a partial distribution the surrogate will, of course, consider all claims and all eventualities and provide only for such distribution as may be made without danger of loss to any one. All concur. Present —• Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ. Order reversed and matter remitted to the Surrogate’s Court for further proceedings in accordance with the opinion.

 See Rules Civ. Prae. rule 107.— [Rei>.